Exhibit 10.15

Frontier Oil Corporation

Omnibus Incentive Compensation Plan

2011 Stock Unit Agreement

Grantee:                                                      
                                            

Date of Grant:                                            
                                            

Total Number of Stock Units Granted:                                            
                                            

1. Stock Unit Grants. I am pleased to inform you that Frontier Oil Corporation
(hereinafter referred to together with any successor to all or substantially all
of the business thereof as the “Company”) has granted you Stock Units with
respect to shares of common stock of the Company (“Company Stock”) under the
Frontier Oil Corporation Omnibus Incentive Compensation Plan (the “Plan”). A
Stock Unit reflects a notional (phantom) share of Company stock, but is not
itself a share of stock. This Agreement includes Attachment A hereto.
Capitalized terms not separately defined herein shall have the meaning set forth
in the Plan or on Attachment A, as applicable. The terms of this grant are
subject to the terms of the Plan and this Agreement.

2. Performance Goal/Issuance of Company Stock. If and to the extent the
applicable Performance Goal is achieved and certified by the Committee (as set
forth on Attachment A) you will receive in cancellation of and in exchange for
your Stock Units a number of fully vested shares of Company Stock (“Vested
Shares”) equal to the product of (i) the Earned Percentage set forth on
Attachment A, and (ii) the number of your Stock Units (the “Earned Shares”), all
subject to adjustment as described in Section 5 below. The Earned Shares shall
be issued no later than 90 days following the end of the Performance Period. If
the Threshold is not achieved for the Performance Period all Stock Units will
automatically be cancelled without payment at the end of the Performance Period.

3. Effect of Termination of Employment.

(a) During the Performance Period. Subject to Section 10 below, if your
Employment, as defined below, terminates during the Performance Period for any
reason other than due to “Retirement,” as defined below, all Stock Units awarded
to you automatically shall be forfeited without payment upon such termination.
“Employment” means employment, service as a Director or service as a
substantially full-time consultant with either the Company or an Affiliate of
the Company. “Retirement” means your termination of Employment for reasons other
than Cause after your 55th birthday and with the consent of the Committee. If
your Employment terminates during the Performance Period on account of
Retirement your Stock Units will continue until the end of the Performance
Period and you will be eligible to receive in exchange for those Stock Units,
and at the time provided in Section 2, a number of Vested Shares of Company
Stock equal to the product of (i) the Earned Shares as otherwise determined in
Section 2, and (ii) a fraction the numerator of which shall be the number of
days in the Performance Period that have elapsed as of the date of your
Retirement and the denominator of which is the total number of days in the
Performance Period.



--------------------------------------------------------------------------------

(b) Termination After the Performance Period. Subject to Section 10 below, if
your Employment terminates after the Performance Period but before the issuance
of Earned Shares for any reason other than your death, Retirement, or a
disability that entitles you to disability benefits under the Company’s
long-term disability plan (“Disability”) all Stock Units awarded to you
automatically shall be forfeited without payment upon such termination. If your
employment with the Company terminates during such period as a result of your
death, Retirement or Disability, you or your estate shall be entitled to Earned
Shares on the same basis as if your Employment had continued through the date
the Earned Shares are issued.

4. Dividends and Dividend Equivalents. If you receive a grant of Vested Shares
in exchange for Stock Units pursuant to Section 2, then within the time therein
provided for the issuance of Earned Shares the Company shall pay you with
respect to each Earned Share (i) an amount of cash equal to the value of all
cash dividends the Company has paid with respect to a share of Company Stock
during the period beginning on the Date of Grant and ending on the date the
Vested Shares are issued to you (the “Cash Equivalent”) and (ii) a number of
Vested Shares equal to the number of shares issued pursuant to stock dividends
paid during such period with respect to a share of Company Stock (the “Stock
Equivalent”), all subject to adjustment as provided in Section 5 below. Any Cash
Equivalent and Dividend Equivalent (collectively “Dividend Equivalents”) shall
be payable only with respect to any Stock Unit that is exchanged for Earned
Shares.

5. Nontransferability of Award. The Stock Units may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or a
qualified domestic relations order. The terms of the Plan and this Agreement
shall be binding upon your executors, administrators, heirs, successors and
assigns.

6. Adjustments.

(a) Adjustment to Earned Shares. If a “Closing,” as defined in the Agreement and
Plan of Merger By and Among Holly Corporation, North Acquisition, Inc. and
Frontier Oil Corporation Dated as of February 21, 2011 (the “Merger Agreement”)
occurs prior to the-issuance of the Earned Shares (i) any Stock Unit held
hereunder shall cease to be exchangeable for a vested share of Company Stock and
shall instead be exchangeable for a share of Holly Common Stock, as defined in
the Merger Agreement, (ii) the number of your Stock Units shall be increased by
the Exchange Ratio, also as defined in the Merger Agreement, and (iii) the
number of Earned Shares of Holly Common Stock to which you may become entitled
under Section 2, above, shall equal such increased number of Stock Units
multiplied by the Earned Percentage.

(b) Dividend Equivalents and Earned Percentage. If an adjustment is made to the
number of Earned Shares under Section 5(a) above (i) the amount of cash
dividends and stock dividends taken into account in calculating Dividend
Equivalents shall be determined for periods following the Closing by reference
to dividends on the Holly Common Stock, as determined above, and (ii) stock
dividends issued prior to the Closing shall be deemed adjusted by the Exchange
Ratio in determining the Stock Equivalent distributed under Section 3.



--------------------------------------------------------------------------------

7. Change of Control. Pursuant to the specific determination of the Committee,
and contrary to any provision of the Plan that might otherwise apply in the
absence of such determination, a Change in Control will not, of itself, result
in:

(a) acceleration of vesting of any rights hereunder,

(b) lapse of any restrictions otherwise applicable to Stock Units or Vested
Shares, or

(c) deemed satisfaction of performance targets, (in either case a “Single
Trigger”). Unless otherwise specifically determined in writing by the
Compensation Committee your award hereunder shall not terminate on a Change of
Control, but shall be assumed by the successor (or a parent thereof) in any such
transaction.

8. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, this Agreement and any other agreement specifically
referenced herein constitute the entire agreement of the parties with respect to
the subject matter hereof and, except as expressly provided in this Agreement,
supersede in their entirety all prior undertakings and agreements between you
and the Company with respect to the same. This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of the State of
Texas.

9. Withholding of Tax. To the extent that the vesting or payment of Stock Units
or Vested Shares, or payment of Dividend Equivalents results in the receipt of
compensation by you with respect to which the Company or an Affiliate has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by you that are acceptable to the Company or such Affiliate, you
shall deliver to the Company or an Affiliate such amount of money as the Company
or an Affiliate may require to meet its withholding obligations under such
applicable law; provided, however, you may direct the Company to withhold such
number of Shares that would otherwise be delivered to you hereunder that have an
aggregate fair market value that does not exceed the amount of taxes required to
be withheld by the Company or an Affiliate. No delivery of Earned Shares or
Stock Equivalent shall be made pursuant to this Agreement until you have paid or
made arrangements approved by the Company or an Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or an Affiliate.

10. Amendment. This Agreement may be modified only by a written agreement signed
by you and an officer of the Company who is expressly authorized by the Company
to execute such document; provided, however, notwithstanding the foregoing, the
Company may make any change to this agreement without your consent if such
change is not materially adverse to your rights under this Agreement.

11. Other Agreements. The terms of any Change of Control and/or Severance
Agreement (a “Protective Agreement”) between you and the Company in effect on
the Date of Grant are incorporated herein by reference and to the extent any
Protective Agreement continues to be in effect on any relevant date hereunder,
it shall control over any provisions in this Agreement (but not provisions in
the Plan) in conflict with the terms of such Protective Agreement, provided that
no Protective Agreement shall control this Agreement so as to provide for
either:



--------------------------------------------------------------------------------

(a) a Single Trigger hereunder, or

(b) acceleration of vesting hereunder upon a voluntary termination of
employment, if such right to acceleration would otherwise arise solely from your
resignation as a result of either (i) a requirement that you be based in Dallas,
Texas or (ii) a requirement that you be absent from your regular office on
travel status or otherwise more than a total of 60 but less than 90 business
days in any calendar year or more than 20 but less than 30 consecutive days, and
by executing this grant agreement you waive any such right as applied to Stock
Units, Earned Shares or Dividend Equivalents hereunder.

 

FRONTIER OIL CORPORATION By:     Name     Title:     EMPLOYEE:      



--------------------------------------------------------------------------------

ATTACHMENT A

To The Frontier Oil Corporation

Omnibus Incentive Compensation Plan

2011 Stock Unit/Restricted Stock Agreement

I. Performance Goals

Capitalized terms not separately defined herein shall have the meanings set
forth in the Agreement to which this is attached. The Performance Period shall
be the calendar years 2011, 2012 and 2013. The “Earned Percentage” for all Units
shall be determined pursuant to the following table:

3-Year Total Shareholder Return, as defined below (“TSR”) vs. Peers

 

TSR vs. Peers

  

Award Level

  

Stock Units Earned as of %

of Target

<0.80

   <Threshold    -0-

0.80

   Threshold    75%

1.05

   Target    100%

1.30

   Maximum    125%

 

(1) TSR vs. Peers is calculated by dividing the sum of one plus the Company’s
TSR for the Performance Period by the sum of one plus the average TSR for the
same period for the following companies: Valero Corporation, Tesoro Corporation,
Western Refining, CVR Energy Corporation, and Alon USA Energy. TSR equals the
percentage change in share price plus the total yield attributable to cash and
stock dividends for the Performance Period, determined as follows: The beginning
stock price will be calculated as the average closing prices of a given stock
for the first twenty trading days of January 2011. The ending stock price will
be calculated using the average closing prices of a given stock for the final
twenty trading days in December 2013. Total yield shall be determined from
January 1, 2011 through December 31, 2013. The calculation of TSR shall take
account of any adjustment resulting from the Closing, as provided in Section 5
of the Agreement, including the application of the Exchange Ratio to the
Conversion of any shares of Company Stock, including shares issued as dividends
prior to the Closing, such that TSR shall reflect the actual total shareholder
return of a shareholder owning shares of Company Stock on January 1, 2011,
receiving shares of Holly Stock at the Exchange Ratio on the Closing and holding
such Holly Common Stock, or any shares or other derived therefrom, through
December 31, 2013.

 

(2) If TSR vs. Peers falls between two Award Levels, the percentage of Stock
Units earned will be interpolated on a straight-line basis between the two
closest points in the table above.



--------------------------------------------------------------------------------

II. Adjustments to Performance Goals for Certain Events

 

     If a peer company ceases to be publicly traded during the three-year
Performance Period, such company shall be excluded from the calculation or, at
the election of the Committee, replaced with a substitute peer company selected
in the sole discretion of the Committee.

 

     Notwithstanding the foregoing, however, an adjustment pursuant to this
Section II may be made only to the extent the adjustment does not cause the
award to cease to qualify as a “performance-based” award under IRC
Section 162(m) and applicable Treasury regulations thereafter.

III. Committee Certification

 

     As soon as reasonably practical following the end of the Performance
Period, the Committee shall review the Performance Goals for the Performance
Period and certify those results in writing. No cash payments or Vested Shares
shall be paid or issuable to you prior to the Committee’s certification.